 1
 2
 3
 4
 5
 6
                               UNITED STATES DISTRICT COURT
 7
                                       DISTRICT OF NEVADA
 8
 9
     MARIA CORREA,                                         Case No.: 2:16-cv-01852-JAD-NJK
10
            Plaintiff(s),                                                 Order
11
     v.                                                              [Docket No. 53]
12
13   LAS VEGAS METROPOLITAN POLICE
     DEPARTMENT, et al.,
14
            Defendant(s).
15
16         Pending before the Court is a stipulation to continue the settlement conference set for June
17 3, 2019. Docket No. 53. For good cause shown, the Court GRANTS the stipulation. The
18 settlement conference is rescheduled to 9:30 a.m. on June 21, 2019, in the chambers of the
19 undersigned Magistrate Judge. Written evaluations are due no later than 3:00 p.m. on June 14,
20 2019. All other requirements in the Court’s order at Docket No. 49 remain in effect.
21         IT IS SO ORDERED.
22         Dated: April 24, 2019
23                                                              ______________________________
                                                                Nancy J. Koppe
24                                                              United States Magistrate Judge
25
26
27
28

                                                    1
